Citation Nr: 1133588	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-21 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of
entitlement to service connection for status post amputation, right fourth distal phalanx.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability. 

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for an acquired psychiatric disorder 

5.  Entitlement to service connection for peripheral neuritis of the left leg.

6.  Entitlement to service connection for ichthyosis.

7.  Entitlement to service connection for carpal tunnel syndrome (CTS).

8.  Entitlement to service connection for a right hand finger and wrist injury.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for tinnitus. 
11.  Entitlement to service connection for a perforated ear drum, left ear.

12.  Entitlement to service connection for a gastrointestinal disorder.

13. Entitlement to service connection for sinusitis.

14.  Entitlement to service connection for an eye disability.

15.  Entitlement to service connection for Raynaud's phenomenon.

16.  Entitlement to service connection for headaches.

17.  Entitlement to service connection for dizziness.

18.  Entitlement to service connection for circulatory problems.

19.  Entitlement to service connection for a lung disability.

20.  Entitlement to service connection for an injury to the ribs and chest.

21.  Entitlement to service connection for a neck disability.

22.  Entitlement to service connection for a shoulder disability.

23.  Entitlement to service connection for chronic muscle and joint problems.




REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which determined that new and material evidence had not been presented to reopen claims for service connection for status post amputation, right fourth distal phalanx, a back disability, and a left knee disability, and which denied claims for service connection for an acquired psychiatric disorder, peripheral neuritis of the left leg, ichthyosis, CTS, a right hand finger and wrist injury, bilateral hearing loss, tinnitus, a perforated ear drum, left ear, a gastrointestinal disorder, sinusitis, an eye disability, Raynaud's phenomenon, headaches, dizziness, circulatory problems, a lung disability ("chronic respiratory infection (claimed as bronchitis and/or pleurisy))," an injury to the ribs and chest, a neck disability, a shoulder disability, and chronic muscle and joint problems.  

In August 2009, the Veteran was afforded a hearing before the undersigned, who is the Acting Veterans Law Judge rendering the determination in this claim and who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002). 

The issues of service connection for status post amputation, right fourth distal phalanx, a back disability, an acquired psychiatric disorder, peripheral neuritis of the left leg, ichthyosis, bilateral hearing loss, tinnitus, a perforated left ear drum, a gastrointestinal disorder, sinusitis, and a lung disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 1981, the RO denied the Veteran's claims for service connection for swelling of the ring finger of the right hand, a left knee injury, and a back injury.  

2.  The evidence received since the RO's May 1981 decision denying the Veteran's claims for service connection for service connection for swelling of the ring finger of the right hand, a left knee injury, and a back injury, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claims for service connection for status post amputation, right fourth distal phalanx, a back disability, and a left knee disability.  

3.  The Veteran does not have carpal tunnel syndrome, a right hand finger and wrist injury, an eye disability, Raynaud's phenomenon, headaches, dizziness, circulatory problems, an injury to the ribs and chest, a neck disability, a left knee disability, a shoulder disability, or chronic muscle and joint problems, that were caused by his service.  





CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's May 1981 decision denying the Veteran's claims for service connection for swelling of the ring finger of the right hand, a left knee injury, and a back injury; the claims for status post amputation, right fourth distal phalanx, a back disability, and a left knee disability, are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  The Veteran does not have carpal tunnel syndrome, a right hand finger and wrist injury, an eye disability, Raynaud's phenomenon, headaches, dizziness, circulatory problems, an injury to the ribs and chest, a neck disability, a left knee disability, a shoulder disability, or chronic muscle and joint problems, that was caused by his service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The Veteran asserts that he has submitted new and material evidence that is sufficient to reopen his claims for service connection for status post amputation, right fourth distal phalanx, a back disability, and a left knee disability.  

In May 1981, the RO denied claims for service connection for "swelling of the ring finger of the right hand," a back injury, and a left knee injury.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).  

In October 2002 (left knee and back), and February 2003 (acquired psychiatric disorder, and right hand), the Veteran filed to reopen the claims.  In June 2004, the RO denied these claims.  The Veteran has appealed.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

It appears that in the RO's June 2004 decision, it denied all of the claims on the merits.  Regardless of the determination reached by the RO, the Board must find that new and material evidence has been presented in order to establish its jurisdiction.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The most recent and final denial of these claims was in May 1981.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, including a psychosis, and arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Personality disorders are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2010); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992).  

VA's General Counsel has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs (a substance abuse disability) is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  That is because section 8052 of the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101- 508, § 8052, 104 Stat. 1388, 1388-351, amended the status governing line of duty determinations and the definition of a "service-connected" disability.  38 U.S.C.A. §§ 101(16) and 105(a). VA General Counsel precedent opinions are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993). 

If evidence is submitted sufficient to demonstrate that a veteran's disorder pre-existed service, and underwent an increase in severity during service, it is presumed that the disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is specific evidence that the increase in disability is due to the natural progress of the disease.  Id. 

The evidence of record at the time of the RO's May 1981 decision consisted of the Veteran's service treatment reports, and his personnel file.  There was no post-service medical evidence of record.  

The Veteran's service treatment reports included an entrance examination report, dated in November 1973, which showed that he was noted to have an amputation of the distal phalanx of the right fourth finger.  A January 2004 report noted that this injury was accompanied by "resulting numbness and recurring muscle spasms."  The report further noted, "Was having trouble previous enlistment.  Can't work piece."  A Medical Board Report (MBR), dated in July 1974, showed that the Veteran was determined to be unsuitable for service, with a history of being hospitalized for a schizoid personality after it became apparent that he was drinking to excess and having difficulty adjusting to the service.  The diagnosis was chronic, severe, unchanged schizoid personality EPTE (existed prior to enlistment), and the MBR indicated that it was not aggravated by service.  A separation examination report was not then (and is not now) associated with the claims files.  

With regard to the claims for a back disability, and a left knee disability, there was no evidence of treatment for either of these conditions during service, and no competent evidence to show the current existence of a back or left knee disability, or that either of these claimed disabilities were related to the Veteran's service.  With regard to the claim for right fourth distal phalanx, status post amputation, the Veteran was shown to have had this disability prior to service, and to have received one treatment for it during service.  There was no competent evidence to show that this disability was aggravated by service.  The RO therefore determined that the preponderance of the evidence was against the claims.

Evidence received since the RO's May 1981 decision consists of service treatment reports, VA and non-VA reports, dated between 1980 and 2009, and reports from the Social Security Administration (SSA).  The service treatment reports include a report, dated in May 1974, which shows that the Veteran reported that he had consumed 15 to 20 beers, gotten into a fight, and been beaten.  A loss of consciousness was noted, and he complained of symptoms that included being "nervous."  A June 1974 report contains an assessment of "agitated depression," and possible early alcoholism.  Records of inpatient hospitalization, dated between July and August of 1974, contain impressions of schizoid personality, and alcoholism.  

As for the VA and non-VA evidence, this evidence fills four volumes.  It shows treatment for psychiatric symptoms as early as 1980, right hand symptoms as early as 1996, and back and left knee symptoms as early as 2003.  This evidence includes VA progress notes, dated in 2003, indicating that the Veteran has torn left knee ligaments, and spurring of the lumbosacral spine.  

This evidence, that was not of record at the time of the May 1981 RO decision, is not cumulative; thus it is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  In this case, the Veteran's submitted post-service treatment reports now contain many years' worth of medical reports showing, at various times, treatment for right hand, back, and left knee symptoms.  The Board therefore finds that this evidence provides a more complete picture of the circumstances surrounding the origins of the Veteran's injuries.  See Hodge, supra at 1363 (noting that new evidence could be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  The claims are therefore reopened.  See Shade v. Shinseki, 24 Vet. App. 110(2010) (38 C.F.R. § 3.159(c)(4) "does not require new and material evidence as to each previously unproven element of a claim." ).  


II.  Service Connection

The Veteran asserts that he has CTS, a right hand finger and wrist injury, an eye disability, Raynaud's phenomenon, headaches, dizziness, circulatory problems, an injury to the ribs and chest, a neck disability, a left knee disability, a shoulder disability, and chronic muscle and joint problems, that are related to his service.  The Board notes that the claim for "a right hand finger and wrist injury" is interpreted not to include status post amputation of the right fourth distal phalanx, for which a separate claim has been filed.  

The Veteran's service treatment records show that in January 1974, he was found to have 20/20 unaided visual acuity, bilaterally.  Reports dated in May and June of 1974 show that the Veteran was treated for a number of complaints after he was beaten by assailants while on liberty in Greece.  These reports note complaints that included blurred vision in the morning, pains across the chest, and at the left flank area, and some bi-frontal "migraines" that lasted from a few hours to one day, that were unaccompanied by vomiting.  He was noted to have "body contusions including contusion to the left renal area."  On examination, the fundi were impossible to evaluate, although his glimpse appeared normal.  The chest was symmetrical, and no rib tenderness was identified.  The extremities were within normal limits.  A July 1974 report notes the following: the Veteran's head was atraumatic and normocephalic, his neck was supple with thyromegaly, his pupils were equal, round, and reactive to light and accommodation (PERRLA), his fundi were benign, extraocular motility (EOM) was intact, the chest had good bilateral expansion, he had good general health, he was without headaches, dizziness, diplopia, or chest pains, and a musculoskeletal examination was negative.  A separation examination report is not of record.  

The post-service medical evidence consists of VA and non-VA reports, dated between 1980 and 2009.  This evidence is summarized as follows: a June 1980 report shows treatment for complaints that included severe nausea with vertigo.  The Veteran reported that he had been an alcoholic for about ten years, but that he quit drinking in December 1979.  He denied headaches, photophobia, diplopia, skin eruptions, weakness, or joint pain.  The report indicates that his symptoms may be due to liver damage, or peptic ulcer disease. 

Reports from the IMA Foundation show the following: in February 1983, the Veteran was treated for a possible migraine headache.  In July 1984, the Veteran was treated for complaints of strain from his neck down his left side.  In May 1986, he complained of left-sided pain, and he was noted to have a fractured rib.     

An August 1994 cervical spine X-ray report note a large uncovertebral joint osteophyte at C6-7, with a smaller one on the left at C6-7.  

A February 1995 state rehabilitation report notes that the Veteran had alleged that he was disabled due to disorders that included "back problems," "shoulder problems," headaches, and dizziness, "degenerative disease of the spine, neck and all joints," a muscle disorder, and a nerve disorder of the left arm.  

A March 1996 private X-ray report for the hands notes a metallic density in the soft tissues adjacent to the tuft of the right third digit, with no evidence of acute fracture, dislocation, or significant arthritis.  

Private reports, dated between 1995 and 1996, show complaints of circulation symptoms (a "cold feeling"), bone aching, numbness and tingling in the hands, blood vessels bursting in the right eye, left ear symptoms, and neck pain, and note the presence of Reynaud's phenomenon, "diffuse myalgias," and bilateral carpal tunnel syndrome.  

A May 1999 private treatment report shows that the Veteran complained of muscle soreness, neck pain, and sore ribs after getting into an altercation that same month and getting thrown through a glass door.  The impressions included muscle strain, contusions, and abrasions.  Private reports dated thereafter include a March 2005 report which notes a "muscle and bone disorder," and impressions that included "diffuse myalgias." 

VA progress notes, dated between 2003 and 2009, show treatment for symptoms that include photophobia, rib pain and cramps, left knee pain and giving way, and circulation problems, with notations or diagnoses of CTS, fibromyalgia, "hip or knee pain," headache, polyarthritis, chronic venous insufficiency, and Raynaud's phenomenon.  A January 2003 report notes a history of smoking for 20 years, and, "Explained effect of smoking on vascular system, which may be contributing to the pain, tingling in his legs."  An April 2003 VA X-ray report for the left knee notes that the Veteran complained of increased pain since a fall three weeks before, and contains an impression of a tiny osseous density overlying the knee joint that could represent a small, loose body.  Reports dated in January and May of 2003 note a reported history of multiple head injuries.  A December 2003 magnetic resonance imaging (MRI) study contains an impression noting tears in both menisci.  Other reports, dated in 2003 or thereafter, are significant for notations of a possible seizure disorder, peripheral vascular disease, and diabetes mellitus.  

A decision of the Social Security Administration (SSA), dated in August 1996, shows that the Veteran asserted that he was disabled due to disorders that included "a series of musculoskeletal problems," headaches, and dizziness.  He was noted to have an employment history that included painter, construction worker, industrial cleaner, a security guard, and a shipping clerk.  The SSA determined that the Veteran was not disabled.  The Veteran was subsequently granted SSI (Supplemental Security Income) effective August 2004, and he was awarded a partial grant of his claim for disability benefits in August 2005.  

The Board finds that the claims must be denied.  As an initial matter, it is less than clear whether the Veteran currently has a diagnosed eye disability (other than refractive error), a disorder manifested by an "injury to the ribs and chest", or a shoulder disability.  In addition, with regard to the claims for "circulatory problems," and "chronic muscle and joint problems," VA generally does not grant service connection for symptoms which have not been associated with trauma or a disease process.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  However, the Veteran has received post-service treatment for eye and shoulder symptoms, and he was noted to have a fractured rib in May 1986.  VA progress notes, dated no earlier than 2003, also contain notations of polyarthritis, fibromyalgia, and PVD (peripheral vascular disease).  See also March 2005 private treatment report from A.L.C., M.D., (containing an impression noting inter alia "diffuse myalgias with muscle tenderness," and "mild generalized weakness").  

However, even assuming arguendo that all of these claimed disabilities are shown, service connection is not warranted.  The evidence shows that in May and June of 1974, the Veteran complained of symptoms that included blurred vision in the morning, pains across the chest, and at the left flank area, and some bi-frontal "migraines" that lasted from a few hours to one day, that were unaccompanied by vomiting.  The Veteran was not treated for any other relevant symptoms during service.  In a July 1974 examination report, headaches were noted not to be present, and no other relevant symptoms or disorders were noted.  Given the foregoing, none of the claimed conditions are shown to have been chronic during service.  See 38 C.F.R. § 3.303(a).  As for the post-service medical evidence, the earliest medical evidence to show the existence of a diagnosed disability involving any of the claimed conditions is dated no earlier than 1980.  This is at least six years after separation from service.  The post-service periods without treatment are evidence (which may be considered along with other factors) that there has not been a continuity of symptomatology, and they weigh against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no competent evidence of a nexus between any of the claimed disabilities and the Veteran's service.  See 38 C.F.R. § 3.303(d).  There appears to be a post-service history of a left knee injury in about April 2003, as well as a reported post-service history of multiple head injuries.  In summary, the evidence does not show that the Veteran has CTS, a right hand finger and wrist injury, an eye disability, Raynaud's phenomenon, headaches, dizziness, circulatory problems, an injury to the ribs and chest, a neck disability, a left knee disability, a shoulder disability, or chronic muscle and joint problems, that are related to his service, and the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, lay evidence can be competent to establish all the elements of service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issues on appeal are based on the contentions that CTS, a right hand finger and wrist injury, an eye disability, Raynaud's phenomenon, headaches, dizziness, circulatory problems, an injury to the ribs and chest, a neck disability, a left knee disability, a shoulder disability, and chronic muscle and joint problems, were caused by service that ended in 1974.  The Veteran has asserted that he has had relevant symptoms since his service.  See e.g., Veteran's statement, received in July 2003.  

As an initial matter, the Board unfortunately cannot find that the Veteran is a credible historian in regard to his contention that he has had continuous symptoms of the claimed conditions ever since service.  Except as noted in the discussion of the Veteran's service treatment records from May and June of 1974, no relevant inservice treatment is shown.  None of the claimed conditions are shown upon examination in July 1974 (rather, the only disorder warranting attention by the Medical Board was the psychiatric disorder), and there is no relevant diagnosed condition shown prior to 1980.  In addition, in a report from IMA Foundation, dated in July 1996, the Veteran reported that he had no more than a five-year history of left knee symptoms, and a 21/2-year history of "all over" muscle, bone, and joint symptoms.  Thus, the Veteran's recollections on continuity of symptoms are unreliable.  This is very significant where as here there are long periods without evidence of medical treatment.  In order for the Board to discount the absence of documentation the Board must be able to rely on the Veteran's recollections and in order to do so, the recollections must be reliable to permit the Board to find them credible.  See also April 2003 notation in VA progress note (showing a reported history of left knee trauma and increased pain "since fall three wks (weeks) ago").  Indeed, the SSA's August 1996 decision states, "The claimant's subjective complaints concerning his impairments and their impact on his ability to work are not credible as they are inconsistent in themselves and are not supported by the medical evidence of record."  The Veteran's contentions in regard to the onset of the claimed disorders have been inconsistent throughout the years.  Also, at times his complaints have been suggested as attributable to nonservice related factors (e.g., alcohol, allergies, liver damage, peptic ulcer disease, etc.).  In summary, the Veteran's testimony, that he has had ongoing symptoms since his service, is shown to be inconsistent with prior statements, and uncorroborated and contradicted by the service and post-service medical records, that the Board finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19- 20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  As there is no credible evidence of continuous symptoms of the claimed conditions since service, the theory of entitlement to service connection based on a continuity of symptomatology may not apply.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

Competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  While the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions does not render his statements incredible in and of itself, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition).  

The Board finds that the lay testimony is insufficiently probative to warrant a grant of any of the claims.  The Board has determined that the Veteran is not a credible historian with respect to the claims denied herein based on a lack of objective evidence and inconsistent prior statements.  The Board further notes that he has been shown to complain of memory impairment.  See May 2003 VA progress note; November 2004 private treatment report.  In addition, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis of any of the claimed conditions, and state whether such conditions were caused or aggravated by his service as these involve complex medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran's service treatment records do not show any relevant treatment, except as noted.  The post-service medical records do not show any relevant complaints/treatment/diagnoses prior to 1980, at the earliest, and there is no competent evidence of a nexus between any of the claimed conditions and the Veteran's service.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has the claimed conditions that are related to his service.  


III.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in February 2003 and June 2003.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  Although he has not been afforded examinations, and etiological opinions have not been obtained, the service treatment reports do not show any relevant treatment, except as noted.  The Board has determined that the Veteran is not a credible historian in regard to these claimed conditions relating to ongoing symptoms after service.  The earliest relevant post-service medical reports are dated in 1980, which is about six years after separation from active duty service.  There is no indication that any of the claimed conditions are related to the Veteran's service.  The Veteran's 'conclusory generalized statement' of such a relationship does not meet the low threshold of an 'indication' that such disorders have a causal connection or association with service, and is therefore insufficient to trigger the duty to get an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds that the service and post-service medical record provides evidence against these claims.  No further assistance on the part of VA is warranted. 


ORDER

New and material evidence having been submitted, the claims for service connection for status post amputation, right fourth distal phalanx, a back disability, and a left knee disability, are reopened.  To this extent only, the appeal is granted.  

Service connection for carpal tunnel syndrome, a right hand finger and wrist injury, an eye disability, Raynaud's phenomenon, headaches, dizziness, circulatory problems, an injury to the ribs and chest, a neck disability, a left knee disability, a shoulder disability, and chronic muscle and joint problems, is denied.  


REMAND

The Veteran asserts that he has an acquired psychiatric disorder, to include PTSD, status post amputation, right fourth distal phalanx, a back disability, peripheral neuritis of the left leg, ichthyosis, bilateral hearing loss, tinnitus, a perforated left ear drum, a gastrointestinal disorder, sinusitis, and a lung disability, due to his service.  

With regard to the claim for an acquired psychiatric disorder, the Board first notes that in May 1981, the RO denied a claim for service connection for a "mental condition."  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).  In February 2003, the Veteran filed to reopen the claim.  In June 2004, the RO denied the claim, which it characterized as "schizoid personality with systemic panic disorder, anxiety disorder, and depression."  However, the Board has determined that this issue is more accurately characterized as stated on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In addition, given the May 1981 denial of the claim for a mental condition, ordinarily, new and material evidence would be required to reopen this claim.  See 38 U.S.C.A. § 5108 (West 2002).  However, under the provisions of 38 C.F.R. § 3.156(c)(1), when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the prior decision without the need for new and material evidence.  In this case, evidence added to the record since the RO's May 1981 decision includes service treatment records containing psychiatric findings that are relevant to the claim.  The Board will therefore review this claim on a de novo basis.  

Also with regard to the claim for an acquired psychiatric disorder, the Board notes that the evidence includes diagnoses of "possible" or "suspected" posttraumatic stress disorder (PTSD), a panic disorder, an anxiety disorder, and "dysthymic disorder vs. depression."  Two statements from a private mental health care provider, dated in May 2003 and October 2004, essentially assert that the Veteran has symptoms of an acquired psychiatric disorder due to his service.  

With regard to the claim for status post amputation, right fourth distal phalanx, this condition is shown to have pre-existed service.  If evidence is submitted sufficient to demonstrate that a veteran's disorder pre-existed service, and underwent an increase in severity during service, it is presumed that the disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is specific evidence that the increase in disability is due to the natural progress of the disease.  Id.  In this case, the Veteran asserts that this condition was aggravated by his service.  

In addition, the Veteran reported a history of a skin disorder and neuritis on his enlistment examination in November 1973.  Service clinical records show that the Veteran sustained a traumatic perforation of the left eardrum as the result of the May 1974 incident.  There is evidence of record that the Veteran has a severe left ear hearing deficit.  It follows that tinnitus also might be related to the hearing loss and/or perforation of the left eardrum.  Service clinical records show the Veteran complained of epigastric pain in connection with the May 1974 incident.  He currently receives treatment for gastrointestinal problems.  Service treatment records contain a notation of "rule out sinusitis" and chronic bronchitis.   Post-service medical records show diagnoses of bronchitis.  

For all claims, VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  Under the circumstances, the Veteran should be afforded examinations for all of the claimed disabilities, to include obtaining etiological opinions.  

To the extent that the aforementioned medical evidence includes evidence of PTSD, applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

During the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  The provisions of this amendment do not appear to apply to the Veteran's claim.  However, and in any event, where the Board considers law not previously considered by the RO, the Board is required to notify the claimant and indicate that consideration of this law may result in a decision adverse to the claimant.  See 38 C.F.R. § 20.903(b) (2010) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal").  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).  

In this case, the Veteran has not been advised of the provisions at 38 C.F.R. § 3.304(f).  On remand, he should be so notified.  In this regard, the Board notes that for claims such as this, which are based on allegations of personal assault, there is no need to obtain "alternative evidence" to establish that the stressful inservice incident occurred where (as here) the military record contains documentation that a personal assault occurred.  See generally VA Adjudication Procedure Manual, M21-1MR, Part III.iv.4.H.30.a.  

Lastly, the claims file contains service treatment records provided by the Veteran that appear to be clinical records.  A request for any clinical records on the Veteran from the "USAF Hospital Athenai APRT, Greece" on file at the National Personnel Records Center should be obtained.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the provisions at 38 C.F.R. § 3.304(f).  

2.  Request any clinical records on the Veteran from the "USAF Hospital Athenai APRT, Greece" on file at the National Personnel Records Center.  

3.  The Veteran should be scheduled for examinations of his claimed disabilities involving his back, left lower extremity (peripheral neuritis of the left leg), skin (ichthyosis), bilateral hearing loss, tinnitus, left ear (perforated ear drum, left ear), gastrointestinal system, sinuses (sinusitis), and lungs.  The claims folder and a copy of this REMAND should be reviewed by the examiner(s), and the examiner(s) must annotate the examination report(s) that the claims file was in fact made available for review in conjunction with the examination(s).  

In regard to the claimed back disorder, bilateral hearing loss, tinnitus, left ear (perforated ear drum, left ear), gastrointestinal system, sinuses (sinusitis), and lung disorder: 

The examiner(s) should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has a back disability, hearing loss, tinnitus, a perforated left ear drum, a gastrointestinal disorder, sinusitis, and a lung disability, that was caused by the Veteran's service.  

The examiner(s) should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any hearing loss is caused or aggravated (permanently worsened beyond the natural progress of the disorder) by the perforated left ear drum.  

The examiner(s) should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any tinnitus is caused or aggravated (permanently worsened beyond the natural progress of the disorder) by the perforated left ear drum and/or hearing loss.  

The examiner must consider the Veteran's contentions on symptoms he reportedly experienced in service. 

If any of the examiners cannot express any part of the requested opinions without a resort to speculation, the examiner(s) should explain the reasons therefor.

In regard to the claimed left lower extremity disorder (peripheral neuritis of the left leg) and skin disorder (ichthyosis):

The examiner(s) should opine as to the following:

(a)(i) Did the Veteran clearly (i.e., highest degree of medical certainty) enter service with any currently diagnosed left lower extremity disorder (peripheral neuritis of the left leg) and skin disorder (ichthyosis); if yes, (a)(ii) is it clear (i.e., highest degree of medical certainty) that the left lower extremity disorder (peripheral neuritis of the left leg) and skin disorder (ichthyosis) were not aggravated (permanently worsened beyond the natural progress of the disorders) in service?

(b) If the Veteran did not clearly (i.e., highest degree of medical certainty) enter service with any currently diagnosed left lower extremity disorder (peripheral neuritis of the left leg) and skin disorder (ichthyosis) is it at least as likely as not (i.e., a likelihood of 50 percent or greater) that such disorders are related to the Veteran's service.  

The examiner(s) must consider the Veteran's contentions on symptoms he reportedly experienced in service. 

If any of the examiner(s) cannot express any part of the requested opinions without a resort to speculation, the examiner(s) should explain the reasons therefor.

4.  The Veteran should be scheduled for an examination of his claimed disability involving his right finger (status post amputation, right fourth distal phalanx).  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  

The examiner should opine as to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing status post amputation, right fourth distal phalanx underwent an increase in severity in service (i.e., a permanent worsening of the underlying disorder as distinguished from a temporary or intermittent flare-up); if yes,

(b) Is the increase in severity of the status post amputation, right fourth distal phalanx clearly (i.e., highest degree of medical certainty) due to the natural progress of the disorder?

The examiner must consider the Veteran's contentions on symptoms he reportedly experienced in service. 

If the examiner cannot express any part of the requested opinions without a resort to speculation, the examiner should explain the reasons therefor.

5.  Schedule the Veteran for a VA psychiatric examination to determine his correct diagnosis(es), to include whether he has PTSD under the criteria as set forth in DSM-IV.  The RO should provide the examiner with a summary of the verified stressor involving an assault during service, in 1974.  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran has an acquired psychiatric disorder, to include PTSD, that was caused or aggravated by his service.  If, and only if, PTSD is diagnosed, the examiner must state the stressor(s) relied upon to support the diagnosis.  

The examiner must consider the Veteran's contentions on symptoms he reportedly experienced in service. 

If the examiner cannot express any part of the requested opinions without a resort to speculation, the examiner should explain the reasons therefor.

6.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

7.  Readjudicate the claims.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


